DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 21 is/are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2)  as being anticipated by Cho (US 2019/0028027).
Regarding claim 1, Cho discloses a circuit [e.g. figs. 5-6] comprising: an amplifier [e.g. 36] having an amplifier output and first and second amplifier inputs, the first amplifier input coupled to a voltage input terminal [e.g. the node between R1 and 36/C1 (any node/terminal has a voltage input can be considered as a voltage input terminal)], and the second input directly connected to a reference voltage  terminal [e.g. ground];  a damping circuit [e.g. R5, C2, C3, 34, R3/R4/S3] having a damping circuit input [e.g. one of nodes between Vo and 36] and a damping circuit output [e.g. the left terminal output of C2/R4], the damping circuit input directly connected to the amplifier output, the damping circuit including a resistor and a first capacitor [e.g. R5, C3] coupled in parallel between the damping circuit input and the damping circuit output; and a second capacitor [e.g. C1] directly connected between the damping circuit output and the voltage input terminal; wherein the circuit is configured to generate a cancellation signal [e.g. the amplifier is responsive to a difference between a noise voltage at the voltage input terminal and a voltage at the reference voltage terminal by feeding back the amplifier output via at least the damping circuit, and also the signal from the right side is combined/cancelled at Vx (or at nodes between R1 and C1) with the signal from the left side] responsive to a difference between a noise voltage at the voltage input terminal and a voltage at the reference voltage terminal, and to inject [e.g. via C1 (in light of specification: at least paras. 0035, 0037 indicates injection can be performed through a capacitor) or S3] the cancellation signal into the voltage input terminal.
Regarding claim 2, Cho discloses the circuit of claim 1, further comprising a feedback circuit [e.g. R4, C1; C1-C3; C1, C2; or C3, S2, R7, R1; S1, R6; 32, R1; or also see the figure for other options] coupled between the amplifier output and the amplifier input.
Regarding claim 3, Cho discloses the circuit of claim 2, wherein the resistor [e.g. R6/R7/R5/R4] is a first resistor, and the feedback circuit includes a second resistor [e.g. R5/R4/R7/R6/R1] and a third capacitor [e.g. C2] coupled in series between the amplifier output and the amplifier input.
Regarding claim 21, Cho discloses the circuit of claim 1, wherein the amplifier input is an inverting input [the – input].

Claim(s) 1-3, 6-7 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galbis et al. (US 8,975,887).

Regarding claim 1, Galbis discloses a circuit [e.g. fig. 10] comprising: an amplifier [e.g. U1] having an amplifier output and first and second amplifier inputs, the first amplifier input coupled to a voltage input terminal [e.g. the node between C5 and the right Cf (any node/terminal has a voltage input can be considered as a voltage input terminal)], and the second input directly connected to a reference voltage terminal [e.g. + terminal];  a damping circuit [e.g. R6-R8, C7-C8, R4/R5,C6] having a damping circuit input [e.g. the node between U1 and C8] and a damping circuit output [e.g. the left terminal of R4], the damping circuit input directly connected to the amplifier output, the damping circuit including a resistor and a first capacitor [e.g. C8, R6 (or C7, R8)] coupled in parallel between the damping circuit input and the damping circuit output; and a second capacitor [e.g. C5] directly connected between the damping circuit output and the voltage input terminal; wherein the circuit is configured to generate a cancellation signal [e.g. the left terminal output of R4] responsive to a difference between a noise voltage at the voltage input terminal and a voltage at the reference voltage terminal, and to inject [e.g. inject via C5 (in light of specification: at least paras. 0035, 0037 indicates injection can be performed through a capacitor)] the cancellation signal into the voltage input terminal.
Regarding claim 2, Galbis discloses the circuit of claim 1, further comprising a feedback circuit [e.g. C5, Rdiv1/C6, R5] coupled between the amplifier output and the amplifier input.
Regarding claim 3, Galbis discloses the circuit of claim 2, wherein the resistor is a first resistor, and the feedback circuit includes a second resistor [e.g. R5] and a third capacitor [e.g. C6] coupled in series between the amplifier output and the amplifier input.

 Regarding claim 6, Galbis discloses the circuit of claim 3, further comprising a fourth capacitor [e.g. the right Cf/the left Cf] connected between the voltage input terminal and the first amplifier input.

Regarding claim 7, Galbis discloses the circuit of claim 6, further comprising a fifth capacitor [e.g. the left Cf/the right Cf ] and a third resistor [e.g. Rf/Rdiv1connected in series between the voltage input terminal and a ground terminal
Regarding claim 21, Cho discloses the circuit of claim 1, wherein the amplifier input is an inverting input [the – input].

Response to Arguments
The amendments filed on 07/29/2022 has been addressed in the sections discussed above.
In addition, regarding claims 1-7 and 21, Applicant's arguments with respect to Cho have been fully considered but they are not persuasive. 

Regarding claims 1-7 and 21, Applicant's arguments on page 7 state “Claim 1 recites (1) a damping circuit having a damping circuit input and a damping circuit output, the damping circuit input directly connected to the amplifier output, the damping circuit including a resistor and a first capacitor coupled in parallel between the damping circuit input and the damping circuit output; and (2) a second capacitor directly connected between the damping circuit output and the voltage input terminal. Neither Cho nor Galbis disclose or teach this configuration. For at least this reason, claim 1 is not anticipated by either Cho or Galbis. Claims 2-7, which depend from claim 1, are also not anticipated by either Cho or Galbis.”
However, Cho discloses an amplifier [e.g. 36] having an amplifier output and first and second amplifier inputs, the first amplifier input coupled to a voltage input terminal [e.g. the node between R1 and 36/C1 (any node/terminal has a voltage input can be considered as a voltage input terminal)], and the second input directly connected to a reference voltage  terminal [e.g. ground];  a damping circuit [e.g. R5, C2, C3, 34, R3/R4/S3] having a damping circuit input [e.g. one of nodes between Vo and 36] and a damping circuit output [e.g. the left terminal output of C2/R4], the damping circuit input directly connected to the amplifier output, the damping circuit including a resistor and a first capacitor [e.g. R5, C3] coupled in parallel between the damping circuit input and the damping circuit output; and a second capacitor [e.g. C1] directly connected between the damping circuit output and the voltage input terminal. Therefore, Cho discloses such configuration. See also the claim 1 rejection. 
In addition, Galbis discloses an amplifier [e.g. U1] having an amplifier output and first and second amplifier inputs, the first amplifier input coupled to a voltage input terminal [e.g. the node between C5 and the right Cf (any node/terminal has a voltage input can be considered as a voltage input terminal)], and the second input directly connected to a reference voltage terminal [e.g. + terminal];  a damping circuit [e.g. R6-R8, C7-C8, R4/R5,C6] having a damping circuit input [e.g. the node between U1 and C8] and a damping circuit output [e.g. the left terminal of R4], the damping circuit input directly connected to the amplifier output, the damping circuit including a resistor and a first capacitor [e.g. C8, R6 (or C7, R8)] coupled in parallel between the damping circuit input and the damping circuit output; and a second capacitor [e.g. C5] directly connected between the damping circuit output and the voltage input terminal. Therefore, Galbis also discloses such configuration. See also the claim 1 rejection. 

Allowable Subject Matter
Claims 22-29, 31 and 33 are allowed. Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842